FILED
                                                                      United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                          Tenth Circuit

                            FOR THE TENTH CIRCUIT                             March 10, 2017
                        _________________________________
                                                                          Elisabeth A. Shumaker
                                                                              Clerk of Court
HENRY LEE WILLIAMS; ASULU
FUGA WILLIAMS,

      Plaintiffs - Appellants,

v.                                                          No. 16-3268
                                                (D.C. No. 2:15-CV-09372-JAR-JPO)
HSBC BANK USA, N.A.; IRENE M.                                (D. Kan.)
DORNER; SALVATORE ALFIERI;
ALEXANDRIA GARCIA; THERESA A.
NICCHIA; JOHN COULMAN; RODNEY
SCOTT,

      Defendants - Appellees.
                      _________________________________

                            ORDER AND JUDGMENT*
                        _________________________________

Before KELLY, MATHESON, and McHUGH, Circuit Judges.
                  _________________________________

      In this foreclosure case, Henry Lee Williams and Asulu Fuga Williams appeal pro

se from district court orders that dismissed their amended complaint and denied

reconsideration. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm.




      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                   I.   BACKGROUND

       In 2004, the Williamses obtained a $126,000 loan, which they secured with a

mortgage on their real property in Leavenworth, Kansas. HSBC Bank USA, N.A., later

acquired the mortgage through an assignment.

       In 2012, the Williamses defaulted on their mortgage payments, prompting HSBC

to file a foreclosure action in state court. The state court entered judgment in HSBC’s

favor and ordered the property sold at a public auction.

       The auction was held in April 2015, with HSBC purchasing the property for

$59,200. The Leavenworth County Sheriff evicted the Williamses from the property in

October 2015.

       In November 2015, the Williamses filed a pro se lawsuit in federal court against

HSBC and two corporate officers. The Williamses later amended the complaint, naming

additional HSBC defendants. They listed seven claims:

       1. Defendant(s) violated FOIA & Private Act, failed to produce requested
       documents, from April 2012 through October 2015.
       2. Failed to Prove Standing (2012-2015)
       3. Failed to Bring forth Original Promissory Note (2012-2015)
       4. Failed to Recognize or Respond to Notice of Land Patent (April 13 &
       September 2, 2015)
       5. Failed to Recognize Notice of Cease & Desist (Apri[l] 13 & September
       2, 2015)
       6. Violated our human rights: Article 2, 3, 5, 12 and 17 (1),(2) of UDHR
       7. Violated The Homestead Act (12 Stat. 392, 1862 & 43 USC 57, 59 and
       83).

R., Vol. I at 18. For relief, they asked the district court “[t]o return the home to our

family and dismiss this matter without prejudice.” Id. at 19. They also requested

$3,000,000 in damages, complaining that the defendants “failed to bring forth Original

                                             -2-
Promissory Note”; “Failed to establish[ ] Standing”; “Violated Universal Declaration of

Human Rights”; and “Violated Uniform Commercial Code Article 3-203 [governing

transfer of an instrument] & Article II [governing sales contracts], Conveyance of

Mortgage Loan; Original Issuance of Certificates.” Id.

       The defendants moved to dismiss on three grounds: (1) the Rooker-Feldman

doctrine; (2) claim/issue preclusion; and (3) failure to state a claim. The district court

dismissed the complaint, concluding the Rooker-Feldman doctrine barred the Williamses

from using their federal suit to challenge the state court’s foreclosure judgment. The

court also applied claim and issue preclusion “to the extent [the] claims in this case are

not barred under the Rooker-Feldman doctrine.” Id., Vol. III at 21. And the court stated

that the Williamses “cannot allege plausible claims for relief under the federal and

international laws referenced in the Complaint.” Id.

       The Williamses unsuccessfully sought reconsideration and then appealed.

                                     II. DISCUSSION

                                   A. Rooker-Feldman

       “We review the application of the Rooker-Feldman doctrine de novo.” Miller v.

Deutsche Bank Nat’l Tr. Co. (In re Miller), 666 F.3d 1255, 1260 (10th Cir. 2012).

Because the Williamses are proceeding pro se, we liberally construe their filings. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007).

       “The Rooker-Feldman doctrine precludes a losing party in state court who

complains of injury caused by the state-court judgment from bringing a case seeking

review and rejection of that judgment in federal court.” In re Miller, 666 F.3d at 1261.

                                            -3-
Thus, “an element of the claim must be that the state court wrongfully entered its

judgment.” Campbell v. City of Spencer, 682 F.3d 1278, 1283 (10th Cir. 2012).

       But “the Rooker-Feldman doctrine does not bar an action just because it seeks

relief inconsistent with, or even ameliorative of, a state-court judgment.” Campbell,
682 F.3d at 1282. Rather, “the type of judicial action barred by Rooker–Feldman . . .

consists of a review of the proceedings already conducted by the ‘lower’ tribunal to

determine whether it reached its result in accordance with law.” Id. at 1283 (internal

quotation marks omitted). When applicable, the doctrine imposes a jurisdictional barrier

“on lower federal courts exercising appellate jurisdiction over state-court judgments.” Id.

at 1281.

       We conclude that Rooker-Feldman bars the Williamses’ federal lawsuit. Their

suit seeks review and rejection of the state court’s foreclosure judgment. Indeed, claims

one through five designate the time frame of the state-court foreclosure process and

attack the validity of the judgment, alleging the defendants withheld documents, failed to

demonstrate standing, and failed to acknowledge “Notice of Land Patent” and “Notice of

Cease & Desist.” R., Vol. I at 18. Claims six and seven likewise attack the judgment’s

validity, asserting that foreclosure proceeded unlawfully because the Williamses had

recorded a “Declaration of Homestead,” see Aplt. Opening Br. at 10, 15, and had notified

HSBC that its actions were violating their “human rights,” see Aplt. Reply Br. at 13.

       For relief, the Williamses first requested the return of their home. Rooker-

Feldman bars such a request in federal court based on an allegation that the home was

wrongfully foreclosed upon in state court. See Vossbrinck v. Accredited Home Lenders,

                                           -4-
Inc., 773 F.3d 423, 427 (2d Cir. 2014) (concluding that Rooker-Feldman doctrine barred

plaintiff’s request for title to the foreclosed property on the basis that the foreclosing

parties had misrepresented their standing to foreclose and had submitted fraudulent title

documents in state court); Crawford v. Countrywide Home Loans, Inc., 647 F.3d 642,

646 (7th Cir. 2011) (concluding that Rooker-Feldman doctrine barred plaintiffs’ claims

that “foreclosure and eviction deprived them of their fundamental fairness and equal

protection rights” and that no “quasi-contractual theories” supported foreclosure); Taylor

v. Fed. Nat’l Mortg. Ass’n, 374 F.3d 529, 533 (7th Cir. 2004) (concluding that plaintiff’s

“request[ ] [for] the recovery of her home [wa]s tantamount to a request to vacate the

state court's judgment of foreclosure, . . . and that the Rooker-Feldman doctrine barred

granting that relief”).

       The Williamses also seek “compensation for [their] home (if the property cannot

be returned),” R., Vol. II at 119 (internal quotation marks omitted), but their claims still

target harm allegedly caused by the state-court judgment. Specifically, their

compensation request rests on the premise that the foreclosure judgment is infirm because

the defendants failed to proffer the original promissory note, failed to show standing, and

violated the Universal Declaration of Human Rights and the Uniform Commercial Code.

Consequently, Rooker-Feldman also bars their damages claims.1

       The Williamses’ appellate briefs repeat many of the same objections to the

foreclosure judgment as their amended complaint, see Aplt. Opening Br. at 8-10

       1
        The Rooker-Feldman doctrine does not bar a damages claim based on a
fraudulent foreclosure judgment, see Vossbrinck, 773 F.3d at 427-28, but the
amended complaint does not allege a fraud claim.
                                             -5-
(complaining that HSBC failed to prove standing to foreclose and failed to “validate any

evidence”), and they continue to seek the return of their home, see id. at 16 (giving

“notice of [their] Pre-emptive Right to possess [their] land”). But the Williamses do not

show the Rooker-Feldman doctrine is inapplicable to their claims.

       The district court did not err in determining the Rooker-Feldman doctrine applies.

Because that doctrine bars the entirety of the Williamses’ claims, we do not reach the

other bases cited by the district court for dismissal.

                                    B. Reconsideration

       The district court construed the Williamses’ request for reconsideration as a Rule

59(e) motion and denied relief because they “made no valid showing that the judgment in

this case should be vacated.” R., Vol. IV at 85. We review a district court’s denial of a

motion for reconsideration under Rule 59(e) for an abuse of discretion.

       Because the district court correctly determined the applicability of the Rooker-

Feldman doctrine, it did not abuse its discretion in denying reconsideration.

                                    III. CONCLUSION

       The judgment of the district court is affirmed.


                                               ENTERED FOR THE COURT,



                                               Scott M. Matheson, Jr.
                                               Circuit Judge




                                             -6-